United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, CALIFORNIA )
NATIONAL GUARD, Fresno, CA, Employer
)
__________________________________________ )
J.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2155
Issued: July 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2008 appellant timely appealed the July 16, 2008 merit decision of the Office
of Workers’ Compensation Programs, which denied modification of a March 28, 2008 decision
terminating wage-loss compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective March 31, 2008.
FACTUAL HISTORY
Appellant, a 60-year-old former automotive worker, has an accepted claim for low back
strain and disc herniation at L4-5, which arose on August 20, 1992.1 He stopped work the day of

1

Appellant injured his back while working on a motor vehicle.

his injury and voluntarily resigned from his position effective October 5, 1992.2 On April 7,
1995 appellant underwent an Office-approved L5-S1 microdiscectomy. Following surgery the
Office paid him wage-loss compensation for temporary total disability. Effective March 3, 1996,
it reduced him compensation based on his ability to earn weekly wages of $200.00 in the
selected position of apartment house manager or hotel/motel clerk.3
In September 1997 appellant advised the Office that he had recently begun working as a
rental agent for a private-sector equipment rental company. He continued to work as an
equipment rental agent/manager for approximately seven years. In October 2004 appellant
informed the Office that he had been working as a truck driver since August 2004, with average
monthly earnings of $1,200.00. Periodic financial disclosure statements (Form EN1032)
indicated that, as recently as September 8, 2007, appellant continued to work as a long-haul
trucker.
Dr. James A. Critchlow, a family practitioner, saw appellant every three to four months
regarding his low back condition. Appellant’s treatment records cover a three-and-a-half-year
period dating back to January 2005.4 Dr. Critchlow routinely prescribed pain medication
(Darvocet-N) and a muscle relaxant (Soma) for appellant’s chronic low back pain. Appellant
essentially returned to him whenever he needed his prescriptions refilled. In calendar year 2005,
Dr. Critchlow saw appellant on four occasions. His January 4, 2005 treatment notes indicated
that appellant had been on Darvocet-N and Soma for seven to eight years. Dr. Critchlow also
noted that appellant had returned a little early for his refills because “his job [kept] him out of
town” and this was a convenient time for him. He appears not to have examined appellant at that
time, but to have simply refilled his prescription. Dr. Critchlow saw appellant again on
May 10, 2005. He noted that appellant had chronic low back pain following a 1995
L4-5 discectomy and had been on Darvocet-N and Soma for the past 10 years.5 Dr. Critchlow
again refilled appellant’s prescriptions. However, other than checking appellant’s blood
pressure, he appears not to have conducted a physical examination.
In his August 11, 2005 treatment notes, Dr. Critchlow indicated that appellant had
returned for a refill of his prescriptions. He reported that appellant had an initial back injury on
August 20, 1992, which was treated conservatively. Dr. Critchlow also noted that appellant

2

Appellant’s resignation was unrelated to his August 20, 1992 employment injury. In fact, his decision to resign
predated his employment injury. Although appellant originally planned to resign effective August 22, 1992, the
effective date of the resignation was postponed until after appellant exhausted his entitlement to continuation of pay.
Beginning October 5, 1992, the Office paid appellant wage-loss compensation for temporary total disability.
3

A similar loss of wage-earning capacity (LWEC) determination had been in effect since December 11, 1994.
However, the previous LWEC determination was suspended following appellant’s April 1995 surgery.
4

It is not entirely clear from the record when appellant began treating with Dr. Critchlow. The earliest record of
his treatment is dated January 4, 2005. However, the treatment notes for that particular date suggest that it was not
the first time Dr. Critchlow had seen appellant.
5

Dr. Critchlow was mistaken as to which lumbar vertebra had been operated on in 1995. The April 7, 1995
microdiscectomy was at the L5-S1 level, not L4-5 as reported by him.

2

“underwent a dis[c]ectomy in 1994” and “[had] been permanently disabled since.”6 He stated
that appellant had been on a lot of pain medications over the years and that he had weaned
himself down to his current medications, Soma and Darvocet-N, which Dr. Critchlow renewed
for another three-month period. When Dr. Critchlow next saw appellant on December 2, 2005,
he noted that appellant had chronic low back pain. He reported that appellant was injured on
August 20, 1992 and in “1994 he had an L4-5 dis[c]ectomy,” which gave him no relief.
Dr. Critchlow further stated that appellant “[had] been permanently disabled now for 11 or 12
years.” He again renewed appellant’s prescriptions, apparently without benefit of a physical
examination.
In 2006 Dr. Critchlow saw appellant on three occasions. His May 1, 2006 treatment
notes indicated that appellant had chronic low back pain. Dr. Critchlow again reported that
appellant had an L4-5 discectomy. Appellant reportedly told him that he had been “totally
disabled since 1992.” Dr. Critchlow did not report any specific findings on physical
examination.
He renewed appellant’s prescriptions for another three-month period.
Dr. Critchlow next saw appellant on September 11, 2006. He completed an “employee’s work
status report,” indicating that appellant was “permanently disabled.” The form report noted an
August 20, 1992 date of injury, but did not include a diagnosis or identify any specific physical
limitations. Dr. Critchlow noted that appellant was on Darvocet-N and Soma, and that those
prescriptions were being refilled for a three-month period. His accompanying treatment notes
indicated that appellant was “permanently disabled from back pain requiring two surgeries for
about 12 to 14 years.” (Emphasis added.)
In his December 6, 2006 treatment notes, Dr. Critchlow reported that appellant had a
herniated disc at L4-5 back in 1992 while he was in California where he was in the National
Guard. He further noted that appellant was eventually operated on, but this resulted in no
improvement. Dr. Critchlow also reported that appellant “was totally disabled in 1994 by the ...
Department of Labor.” Appellant reportedly told Dr. Critchlow that the Federal Government did
not settle workers’ compensation cases, and just continued paying him disability and taking care
of his medications and office visits. Despite having last seen appellant on September 11, 2006,
Dr. Critchlow reported that it had been almost seven months since appellant’s last visit. The
December 6, 2006 treatment notes indicated that appellant’s previously authorized three-month
supply of medications lasted approximately seven months. Dr. Critchlow surmised that appellant
was “not having to take [his medication] all the time.” He again renewed appellant’s
prescriptions for Darvocet-N and Soma.
Dr. Critchlow’s May 8, 2007 treatment notes indicated that appellant had “been disabled
since 1992 and 1994 from back injuries sustained at work.” (Emphasis added.) He also noted
that appellant had undergone a laminectomy and had been on Darvocet-N and Soma now for
about 12 to 14 years. Dr. Critchlow stated that he last saw appellant on December 6, 2006, at
which time he gave him a three-month supply of medications. This latest refill lasted appellant
five months. Dr. Critchlow noted that he reportedly played around with his medications and
tried not to take them at times. Appellant advised him that he was having more problems at
6

Dr. Critchlow was apparently unaware that appellant had been regularly employed since August 1997. He also
seems to have forgotten that appellant informed him that he was employed during the January 4, 2005 Office visit.

3

night because he could not get comfortable and sleep.
prescriptions for another three-month period.

Dr. Critchlow refilled appellant’s

Dr. Carl W. Huff, a Board-certified orthopedic surgeon and Office referral physician,
examined appellant on August 14, 2007. He reviewed appellant’s employment history, noting,
among other things, that appellant was currently employed as a long-haul trucker. Dr. Huff also
reviewed various medical records, including the April 7, 1995 operative report, postsurgical
follow-up treatment records and several lumbar imaging studies taken within a five-month period
following surgery. He also obtained recent x-rays of the lumbar spine and pelvis, and he
administered a bilateral lower extremity electromyography (EMG) and nerve conduction study.
The x-rays and nerve conduction study were essentially normal. The EMG showed
chronic bilateral L5 radiculopathy, but no indication of an active process. After reviewing
appellant’s history, medical records, objective studies and conducting a physical and
neurological examination, Dr. Huff’s final impression was “postop[erative] status partial left
lumbar laminectomy/microdis[c]ectomy at L5-S1” and “chronic low back pain.” He indicated
that there were no residuals of the accepted condition of L4-5 disc herniation. Dr. Huff further
indicated that appellant did not have any current work restrictions as a result of his previously
accepted condition. He explained that postoperative lumbar imaging scans in 1995 showed no
residual nerve root compression or herniation of the disc. However, while appellant’s recent
EMG revealed L5 radiculopathy bilaterally, Dr. Huff stated that this was the result of the original
old nerve injury that warranted surgery in 1995, and there was no current indication of a
continuing active process. He further noted that approximately eight months following surgery,
appellant’s surgeon, Dr. John T. Bonner, had not imposed any limitations on work activity.
Dr. Huff indicated that the expected outcome following a simple microdiscectomy was
that appellant would return to his preinjury level of work activity. He explained that appellant’s
employment history corroborated the fact that he should not have work restrictions. Dr. Huff
commented that appellant had worked continuously from 1997 through the present time and that
his current job was as a long-haul truck driver. According to him, appellant did not indicate any
difficulty with this job or a need to be off work for treatment due to back symptoms. As such,
Dr. Huff concluded that appellant required no further medical treatment.
Dr. Critchlow renewed appellant’s prescription again on September 20, 2007. At that
time, he reported that appellant had been “disabled since 1992 from a back injury sustained at
work.” Dr. Critchlow also noted that appellant had undergone a laminectomy, but continued to
experience pain. He reiterated that appellant had been on medication for about 12 to 14 years.
On February 25, 2008 the Office advised appellant that it proposed to terminate all
benefits based on Dr. Huff’s August 14, 2007 report. It afforded appellant 30 days to submit
additional evidence or argument in response to the proposed termination.
The Office received March 4, 2008 treatment notes from Dr. Critchlow who indicated
that appellant had been permanently disabled since 1994. He also reported that appellant had
been on Darvocet-N and Soma for years. Dr. Critchlow noted that appellant was recently
evaluated at the request of the Department of Labor. He commented that x-rays had already

4

been obtained, but that a lumbar magnetic resonance imaging (MRI) scan was also requested.
Dr. Critchlow indicated that he would schedule appellant for an MRI scan.
In a decision dated March 28, 2008, the Office terminated appellant’s wage-loss
compensation and medical benefits effective March 31, 2008.
On April 14, 2008 appellant requested reconsideration. He submitted the results of an
April 3, 2008 lumbar MRI scan. The Office also received Dr. Critchlow’s April 14, 2008
treatment notes, which discussed appellant’s latest MRI scan results.
According to
Dr. Critchlow, the recent scan “did not show that much.”
By decision dated July 16, 2008, the Office denied modification of the March 28, 2008
decision terminating benefits.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.7 Having determined that an employee has a disability
causally related to his federal employment, the Office may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.8
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.9 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.10
ANALYSIS
Appellant’s treating physician, Dr. Critchlow, regularly dispensed pain medication and
muscle relaxants, apparently without benefit of objective studies, imaging studies or physical
examination findings.
Moreover, Dr. Critchlow’s treatment notes are fraught with
inconsistencies and inaccurate information. He has consistently misstated the details of
appellant’s April 7, 1995 surgery and has mistakenly referenced multiple back injuries and
multiple surgeries. Dr. Critchlow has also exhibited difficulty in keeping track of specific dates
when he saw appellant. But the most glaring deficiency in his treatment records is the omission
of appellant’s recent employment history. With the exception of his January 4, 2005 treatment
notes which included a vague reference to him having a job, Dr. Critchlow makes no mention of
appellant’s work as an equipment rental agent/manager and long-haul trucker. Despite
appellant’s regular employment history of more than a decade’s duration, Dr. Critchlow has
consistently described him as permanently disabled. The treatment notes do not provide a clear
basis for Dr. Critchlow’s opinion on disability. Furthermore, appellant has not provided any
7

Curtis Hall, 45 ECAB 316 (1994).

8

Jason C. Armstrong, 40 ECAB 907 (1989).

9

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

10

Calvin S. Mays, 39 ECAB 993 (1988).

5

explanation in support of an ongoing nexus between appellant’s August 20, 1992 employment
injury and his subjective complaints of chronic low back pain. Accordingly, Dr. Critchlow’s
treatment records are of limited probative value in determining the extent of any employmentrelated residuals.
The Board finds that the Office properly relied on Dr. Huff’s August 14, 2007 report as a
basis for terminating appellant’s wage-loss compensation and medical benefits.11 Dr. Huff found
that appellant no longer had residuals of his accepted condition of L4-5 disc herniation. He also
indicated that appellant did not require any work restrictions or further medical treatment.
Dr. Huff based his opinion on a thorough review of appellant’s history and medical records, as
well as his own physical examination and recently obtained x-rays and objective studies. The
paucity of objective evidence in conjunction with appellant’s postsurgical employment history
supports Dr. Huff’s conclusion that appellant no longer has residuals of his August 20, 1992
employment-related back injury.
CONCLUSION
The Office properly terminated appellant’s wage-loss compensation and medical benefits
effective March 31, 2008.
ORDER
IT IS HEREBY ORDERED THAT the July 16, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 28, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

A wage-earning capacity determination remains in effect until it is properly modified. See Katherine T.
Kreger, 55 ECAB 633 (2004). The medical evidence in this case shows a material change in the nature and extent
of the employment-related condition, warranting a modification of the wage-earning capacity determination.

6

